Barnard, P. J.
The plaintiff was the owner of certain premises in Brooklyn, situate on the north-easterly corner of Eighty-Sixth street and Fort Hamilton avenue in Brooklyn. The premises had been used as a dwelling as to a portion thereof, and for a saloon as to the remainder, for many years. In 1882 the defendant issued a policy for one year upon the building, which was described in the policy as “a frame dwelling-house.” Among the conditions of the policy was one denominating lager-beer saloons as extra-hazardous, and another providing that an extra-hazardous building made void the policy. This policy was continued from year to year as originally issued, and the saloon business was carried on in it as usual. The property was burned in March, 1887. In the fall of 1886 the plaintiff’s husband went to the defendant’s office and saw the book-keeper, and applied to him for permission to make improvements on the premises. This officer went to the secretary in the back part of the room. They conversed together, and one of them asked Mr. Haas what improvements he was making. He was told that the saloon floor was to be renewed and the ceiling raised. They then told him that he might go ahead. The secretary was the proper officer to grant the permission. The policy required written consent. This may be waived by the defendant, and the secretary of the home office was the defendant. Haight v. Insurance Co., 92 N. Y. 51. Any negotiation or transaction after knowledge of forfeiture on the part of the company recognizes the validity of the policy, and the forfeiture is waived. Titus v. Insurance Co., 81 N. Y. 410. The verdict of the jury, and the judgment thereon, must therefore be affirmed, with costs.
Pratt, J., concurred.